Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s Request for Reconsideration dated July 19, 2021 is acknowledged.
Claims 1, 6, 7, 9 and 15-20 as filed on November 16, 2020 are pending.
Claims 2-5, 8 and 10-14 are cancelled.
Claims 9 and 16-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim.
Claims 1, 6, 7 and 15 as filed on November 16, 2020 are pending and under consideration to the extent of the elected species, e.g., the composition is an oil-in-water emulsion.  In view of the amendment of the claims to again utilize closed “consisting of” language, for purposes of the instant Office Action the election is moot.
This action is made FINAL.

Withdrawn Objections / Rejections
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Maintained Grounds of Rejection
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, 7 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 1 as currently amended recites a composition consisting of (1) circumscribed UV filters and (2) at least 3.5 wt% diethylhexyl 2,6-naphthalate, the composition having an SPF of at least 30 and an SPF which is the same as some other composition.  There is no disclosure of the composition as claimed having the claimed properties.  Rather, the specification discloses suncare formulations with an SPF of at least 30 in paragraph [0043] when the compositions comprise further auxiliaries and additives.  Such auxiliaries and additives are present in every example disclosed in the specification and are present in every example submitted in the Declarations.  And such auxiliaries are disclosed in paragraph [0041] to improve protection against sunlight because of synergies with 2,6-diethylhexyl naphthalate.  Because the claimed properties are those of the limited exemplary data, the claims as currently amended do not 

Response to Arguments and Declaration:  Claim Rejections - 35 USC § 112
Applicant’s arguments have been fully considered but they are not found persuasive.
	Applicant’s contention that the auxiliary additives are not required to achieve the SPF level of at least 30 citing to paragraph [0041] is acknowledged but not found persuasive because the SPF is “[t]he degree of efficacy of cosmetic, dermatological and pharmacological preparations” as set forth in paragraph [0004].  The Examiner maintains the specification does not disclose a composition as instantly claimed consisting only of the circumscribed UV filters having the instantly claimed SPF.  Therefore, the rejection is properly maintained and made again. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bonda et al. ‘072 (US 2004/0166072, published August 26, 2004, of record) in view of Simonnet et al. (US 2013/0129650, published May 23, 2013, of record); Hansenne et al. (US 5,667,765, published September 16, 1997); and Bonda et al. “A new photostabilizer for full spectrum sunscreens,” Allured’s Cosmetics & Toiletries 115(6):37-45, 2000, IDS reference filed October 24, 2018.
	Bonda ‘072 teaches sunscreen (dermatological) compositions comprising a dibenzoylmethane derivative / avobenzone that are made more stable by the addition of (a) an α-cyano-β,β-diphenylacrylate compound / octocrylene and (b) a diester or polyester of naphthalene diethylhexyl 2,6-naphthalate, having a weight ratio of (a)/(b) of at least 0.95; more particularly, the sunscreen compositions utilize a combination of octocrylene and diethylhexyl 2,6-naphthalate to stabilize other photoprotective compounds and in particular, to stabilize dibenzoylmethane derivatives, without, or with levels less than 0.5% by weight of, a methoxy-substituted benzophenone derivative, such as benzophenone-3 (oxybenzone) (abstract; paragraphs [0013], [0028], [0040]-[0041]; claim 1), as required by instant claims 6 and 15.  The photodegradable compound / avobenzone is dissolved (paragraphs [0028], [0032]).
Photoprotective compounds include UV filters which include avobenzone, homosalate, octocrylene and octyl salicylate (octisalate) (paragraphs [0036], [0041]; Examples).  
	The sunscreen components of the two exemplary sunscreen compositions were first blended together (paragraphs [0058]-[0062]; Procedure, step 1).  Component A of the composition of Example 1 comprises 2.50 wt% diethylhexyl 2,6-naphthalate out of 24 wt% (5 + 7.5 + 3 + 2.5 + 2.5 + 1 + 2.01 + 0.49) which means the diethylhexyl 2,6-napthalate is present at 2.5 / 24 ~= 10 wt% of Component A.  Because the sunscreen compositions of Bonda ‘072, at broadest, require nothing more than avobenzone, octocrylene and diethylhexyl 2,6-naphthalate, and Example 1 comprises 3.0 wt% avobenzone, 2.50 wt% octycrylene and 2.50 wt% diethylhexyl 2,6-naphthalate, Bonda ‘072 render obvious diethylhexyl 2,6-napthalate present at 2.5 / 8 ~= 31 wt% of Component A.  Component A of the composition of Example 2, an embodiment of Bonda ‘072 without benzophenone-3 (oxybenzone), comprises:

    PNG
    media_image1.png
    149
    642
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    41
    634
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    76
    642
    media_image3.png
    Greyscale

Component A of the composition of Example 2 comprises 10 wt% diethylhexyl 2,6-naphthalate out of 26 wt% (5 + 7.25 + 3 + 0.26 + 10 + 0.49) which means the diethylhexyl 2,6-napthalate is present at 10 / 26 ~= 38 wt% of Component A.  Because the sunscreen compositions of Bonda ‘072, at broadest, require nothing more than avobenzone, octocrylene and diethylhexyl 2,6-naphthalate, and Example 2 comprises 3.0 wt% avobenzone, 0.26 wt% octycrylene and 10 wt% diethylhexyl 2,6-naphthalate, Bonda ‘072 render obvious diethylhexyl 2,6-napthalate present at 10 / 13.26 ~= 75 wt% of Component A.  The dimethyl capramide is not a required component of the compositions of Bonda ‘072 (paragraph [0016]).
Bonda ‘072 further teaches it is well known that UV radiation having a wavelength from about 280 to 320 nm (UV-B) is harmful and causes burns while UV radiation having a wavelength from about 320 to 400 nm (UV-A) causes damage leading to reduction of skin elasticity and wrinkles (paragraph [0005]).  Therefore, a sunscreen composition prevents sunlight within the range of about 280 or 290 nm to about 400 nm (paragraphs [0005], [0018], [0023]).
	Bonda ‘072 does not teach the compositions have an SPF of at least 30 as required by claim 1.
	This deficiency is made up for in the teachings of Simonnet, Hansenne and Bonda.
	Simonnet teach a synergistic combination of UV agents providing a high SPF of at least 15, at least 100 without requiring overall high amounts of UV filtering agents and without requiring the use of oxybenzone, the synergistic combination comprising octocrylene, avobenzone, octisalate and homosalate (abstract; paragraphs [0012]-[0016]; claims 1 and 3-8).  
	Hansenne teach homosalate and octyl salicylate and mixtures thereof are very good solvents for 4-(tert-butyl)-4’-methoxydibenzoylmethane marketed under Parsol® 1789 (avobenzone) (title; abstract; column 2, lines 14-21 and 45-64; claims).
Bonda teach diethylhexyl 2,6-naphthalate to photostabilize avobenzone upon irradiation of full spectrum UV (abstract).  Figure 5 illustrates the photostability of 1% avobenzone in the presence of 4% diethylhexyl 2,6-naphthalate.  Bonda further teach diethylhexyl 2,6-naphthlate is an excellent solvent for lipophilic solids such as the UV filter avobenzone (page 41, lhc, 1st paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a sunscreen composition comprising / consisting only of avobenzone, octocrylene and diethylhexyl 2,6-naphthalate at taught by Bonda ‘072 because at broadest the compositions of Bonda ‘072 require nothing more than avobenzone, octocrylene and diethylhexyl 2,6-naphthalate.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sunscreen composition of Bonda’ 072 consisting only of avobenzone, octocrylene and diethylhexyl 2,6-naphthalate to further comprise / consist of octisalate and homosalate as taught by Simonnet because the combination of octisalate and homosalate with avobenzone and octocrylene is an art-recognized synergistic combination of UV filters that provides a high SPF of at least 15, of at least 100.  There would be a reasonable expectation of success because the compositions of Bonda ‘072 may optionally further comprise octyl salicylate (octisalate) and homosalate, and there would be octisalate) and homosalate are very good solvents for avobenzone as taught by Hansenne.  One would be further motivated to do so because Bonda ‘072 discloses the avobenzone is dissolved and Bonda’ 072 exemplifies embodiments wherein the compositions are prepared by dissolving the avobenzone with liquid additives inclusive of octisalate, homosalate, octocrylene and about 10 to 75 wt% diethylhexyl 2,6-napthtalate, with Bonda evidencing the fact that diethylhexyl 2,6-napththate is an excellent solvent for lipophilic solids such as the UV filter avobenzone.
Regarding the wherein clause of claim 1 drawn to maintaining an SPF, claim scope is not limited by language that does not limit a claim to a particular structure.  See MPEP 2111.04. Nonetheless, because the composition of claim 1 comprises / consists only of nothing more than a combination of art-recognized UV filters, and the composition of claim 1 is prima facie obvious in view of the combined teachings of the prior art as elaborated supra, the composition of claim 1 rendered obvious by the combined teachings of the prior art necessarily has an SPF that would be numerically the same as the SPF of some other composition that falls outside the scope of claim 1 because the SPF is simply a quantitative measure of the sun protective factor of a given composition.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bonda et al. ‘072 (US 2004/0166072, published August 26, 2004, of record) in view of Simonnet et al. (US 2013/0129650, published May 23, 2013, of record); Hansenne et al. (US 5,667,765, published September 16, 1997); and Bonda et al. “A new photostabilizer for full spectrum sunscreens,” Allured’s Cosmetics & Toiletries 115(6):37-45, 2000, IDS reference filed October 24, 2018 as applied to claims 1, 6 and 15 above, and further in view of Youssef et al. (US 2016/0367453, published December 22, 2016, of record).
The teachings of Bonda ‘072, Simonnet, Hansenne and Bonda have been described supra.
They do not teach the compositions have a UVA protection actor of at least 370 nm as required by claim 7.
This deficiency is made up for in the teachings of Youssef.
Youssef teach sunscreen compositions having a SPF of greater than or equal to 15, at least about 15 to 50 and a critical wavelength of greater than 370 nm; the critical wavelength is used to determine the breadth of UV protection (abstract; paragraphs [0021]-[0022] and [0065]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compositions Bonda ‘072 in view of Simonnet, Hansenne and Bonda to have a critical wavelength of greater than 370 nm as taught by Youssef because this criterion indicates breadth of UV protection.  There would be a reasonable expectation of success because Bonda ‘072 teach that sunscreen compositions prevent sunlight in the range of about 280 or 290 nm to about 400 nm.


Claims 1, 6, 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Simonnet et al. (US 2013/0129650, published May 23, 2013, of record) in view of Bonda et al. “A new photostabilizer for full spectrum sunscreens,” Allured’s Cosmetics & Toiletries 115(6):37-45, 2000, IDS reference filed October 24, 2018 and Youssef et al. (US 2016/0367453, published December 22, 2016, of record).
	Simonnet teach a synergistic combination of UV agents providing a high SPF of at least 15, at least 100 without requiring overall high amounts of UV filtering agents and without requiring the use of oxybenzone, the synergistic combination comprising octocrylene, avobenzone, octisalate and homosalate (suncare / dermatological) (abstract; paragraphs [0012]-[0016]; claims 1 and 3-8), as required by instant claims 6 and 15.  Typically, the higher the amount of UV filters, the higher the SPF (sun protection factor) (paragraph [0005]).  The compositions may further comprise boosters (paragraph [0032]; claim 10).  
	Simonnet do not teach at least 3.5 wt% diethylhexyl 2,6-naphthalate as required by claim 1.
Simonnet do not teach a UVA protection factor of at least 370 nm as required by claim 7.
These deficiencies are made up for in the teachings of Bonda and Youssef.
Bonda teach diethylhexyl 2,6-naphthalate to photostabilize avobenzone upon irradiation of full spectrum UV (abstract).  Figure 5 illustrates the photostability of 1% avobenzone in the presence of 4% diethylhexyl 2,6-naphthalate.  Bonda further teach diethylhexyl 2,6-naphthlate is an excellent solvent for lipophilic solids such as the UV filter avobenzone (page 41, lhc, 1st paragraph).
Youssef teach sunscreen compositions having a SPF of greater than or equal to 15, at least about 15 to 50 and a critical wavelength of greater than 370 nm; the critical wavelength is used to determine the breadth of UV protection (abstract; paragraphs [0021]-[0022] and [0065]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compositions of Simonnet comprising a synergistic combination comprising / consisting of octocrylene, avobenzone, octisalate and homosalate to further comprise diethylhexyl 2,6-naphthalate, for example 4% diethylhexyl 2,6-naphthalate, as 
Regarding the wherein clause of claim 1 drawn to maintaining an SPF, claim scope is not limited by language that does not limit a claim to a particular structure.  See MPEP 2111.04.   Nonetheless, because the composition of claim 1 comprises / consists only of nothing more than a combination of art-recognized UV filters, and the composition of claim 1 is prima facie obvious in view of the combined teachings of the prior art as elaborated supra, the composition of claim 1 rendered obvious by the combined teachings of the prior art necessarily has an SPF that would be numerically the same as the SPF of some other composition that falls outside the scope of claim 1 because the SPF is simply a quantitative measure of the sun protective factor of a given composition.
Regarding claim 7, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compositions Simonnet in view of Bonda to have a critical wavelength of greater than 370 nm as taught by Youssef because this criterion indicates breadth of UV protection.

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant’s arguments have been fully considered but they are not found persuasive.

	With regard to the rejections over Bonda ‘072, Applicant contends the Examiner fails to take into account that claim 1 is a “consisting of” claim, that Example 1 of Bonda ‘072 is a 
	This is not found persuasive because the rejection details at length the broadest teachings of Bonda as set forth in the abstract and claim 1 thereof and the rejection relies upon exemplary embodiments of Bonda which comprise combinations of UV filters as instantly claimed.  Whether Example 1 of Bonda ‘072 is a comparative example is of no moment because patents are relative as prior art for all they contain.  See MPEP 2123.  It is not seen where the Examiner’s conclusion regarding the amount of DEHNP is incorrect, nor has Applicant identified an error in the calculations at pages 6 to 7 of the Non-Final Rejection mailed May 26, 2021.  It is clear from the examples of Bonda that the amount of DEHNP far exceeds the instantly claimed amount on a UV filter basis.  Nor is it seen where the Examiner’s conclusion that dimethyl capramide is not a required component of Bonda.  Bonda reference dimethyl capramide as component (c) in paragraphs [0016]-[0017] and claim 20.  However, at broadest, the compositions of Bonda do not require component (c) as described in paragraph [0014] and claim 1.  With regard to Simonnet, the citation to paragraph [0032] is not found persuasive because paragraph [0032] expressly discloses “boosters may be included in the sunscreen compositions of the instant disclosure”.  Assuming, arguendo, one would use boosters in a very low amount, that low amount is relative to the entire sunscreen compositions and would necessarily be much, much larger relative to the UV filter component thereof which comprises 

	With regard to the rejections over Simonnet, Applicant repeats the contention that boosters would be used in very small amounts and that one would be led away from the Bonda journal reference which employs 4% DEHNP.
	This is not found persuasive because it is not seen how 4% DENHP is not a very small amount.  Nonetheless, Simonnet does not disclose very small amounts, rather Simonnet expressly discloses “boosters may be included in the sunscreen compositions of the instant disclosure”.  Therefore, the rejections over Simonnet are properly maintained and made again.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633